IN THE SUPREME COURT OF THE STATE OF MONTANA




In the Matter of the Application of
O.J. Galt, Stanford, Montana, for
Authority to Sell Certificate of
Public Convenience No. 1390, Sub. A,
To Marvin E.Mintyala d/b/a City
Garage and Mr. "M" Disposal,
Lewistown, Montana.


Appeal from:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark
               Hon. Gordon Bennett, Judge presiding.
Counsel of Record:
    For Appellant:
        William E. O'Leary argued, Helena, Montana
    For Respondent :
        Alexander and Baucus, Great Falls, Montana
        Neil Ugrin argued, Great Falls, Montana
        Rob Smith, PSC, Helena, Montana


                            Submitted:   December 3, 1981
                              ~ecided: January 21, 1982
Mr.   J u s t i c e Frank B. Morrison, J r . , d e l i v e r e d t h e Opinion o f
t h e Court.


          A p p e l l a n t s , 0. J . G a l t and Marvin E. M i n t y a l a a p p e a l from

an o r d e r of t h e F i r s t J u d i c i a l D i s t r i c t , e n t e r e d October 1 5 ,

1980.       T h i s o r d e r a f f i r m e d a p r e v i o u s o r d e r of August 1,

1980, which d e c l a r e d t h a t C l a s s "D" C e r t i f i c a t e No. 1390(A)

i s s u e d by t h e P u b l i c S e r v i c e Commission (PSC) t o 0 . J . G a l t

on November 1 8 , 1977, was n u l l and v o i d f o r a l l p u r p o s e s .

        On May 1 5 , 1936, t h e PSC g r a n t e d G a l t a C l a s s "C"

C e r t i f i c a t e , No. 1390, a u t h o r i z i n g motor t r a n s p o r t of

" p r o p e r t y " i n t h e town o f S t a n f o r d , Montana, and w i t h i n a

70-mile r a d i u s .       T h i s c e r t i f i c a t e was i s s u e d p u r s u a n t t o

s e c t i o n 3847.2, R.C.M.,           1935 ( r e c o d i f i e d a s s e c t i o n 8-102,

R.C.M.,       1 9 4 7 ) , of t h e Montana Motor C a r r i e r s Act.

        I n 1977, s e c t i o n 8-102,          R.C.M.,      1947 ( s e c t i o n 69-12-

301, M C A ) , w a s amended t o i n c l u d e a n a d d i t i o n a l c l a s s i f i c a -

t i o n of motor c a r r i e r , C l a s s " D , "      f o r t h e t r a n s p o r t a t i o n and

d i s p o s a l of g a r b a g e , w a s t e and r e f u s e .    The l e g i s l a t u r e a l s o

e n a c t e d a new p r o v i s i o n , s e c t i o n 8-102.1,       R.C.M.,       1947

( n e v e r c o d i f i e d i n MCA).     T h i s was an i m p l e m e n t a t i o n s e c t i o n

providing t h a t :

                " A l l C l a s s D motor c a r r i e r s , w h e t h e r p r o p e r t y
                c a r r i e r s o r o t h e r w i s e , who have conducted a
                motor c a r r i e r t r a n s p o r t a t i o n s e r v i c e f o r h i r e
                u t i l i z i n g motor v e h i c l e equipment and appro-
                p r i a t e disposal sites c o n s i s t e n t with t h e
                laws of t h i s s t a t e and r u l e s of t h e commission
                and t h e d e p a r t m e n t of h e a l t h and e n v i r o n m e n t a l
                s c i e n c e s s h a l l , upon w r i t t e n p r o o f c o n s i s t i n g
                of p r i o r b u s i n e s s r e c o r d s r e f l e c t i n g a t r a n s -
                portation service f o r 1 year p r i o r t o t h e
                e f f e c t i v e d a t e of t h i s a c t , which b u s i n e s s
                r e c o r d s s h a l l be s u b m i t t e d t o t h e commission
                i n a n i n f o r m a l manner, r e c e i v e a c e r t i f i c a t e
                of p u b l i c convenience and n e c e s s i t y a s a C l a s s
                D c a r r i e r a u t h o r i z i n g t r a n s p o r t a t i o n of t h e
                above-described commodities w i t h i n t h e geo-
                g r a p h i c a l a r e a d e s c r i b e d i n t h e w r i t t e n proof
                submitted.            Such proof must b e s u b m i t t e d t o
                t h e commission w i t h i n 4 months f o l l o w i n g t h e
                  e f f e c t i v e d a t e of t h i s a c t ; and t h e commis-
                  s i o n s h a l l i s s u e such C l a s s D c e r t i f i c a t e s
                  w i t h i n a n a d d i t i o n a l 90 d a y s , and t h e r e a f t e r ,
                  no C l a s s A , B, o r C c a r r i e r w i l l be a u t h o r i -
                  zed o r p e r m i t t e d t o t r a n s p o r t a s h e s , t r a s h ,
                  waste, r e f u s e , rubbish, garbage, o r organic
                  and i n o r g a n i c m a t t e r w i t h i n t h e S t a t e of Montana."

         I n r e s p o n s e t o t h i s p r o v i s i o n , t h e PSC m a i l e d a form t o

c e r t i f i c a t e h o l d e r s t o d e t e r m i n e whether t h e h o l d e r d e s i r e d

t o h a u l g a r b a g e and i f s o , r e q u e s t i n g b u s i n e s s r e c o r d s

e s t a b l i s h i n g p a s t t r a n s p o r t a t i o n of g a r b a g e .

         G a l t answered t h e PSC on t h e form p r o v i d e d , s t a t i n g

t h a t h e d i d want t o h a u l g a r b a g e .            Galt l i s t e d f i v e business

names on t h e l e t t e r a s a r e s p o n s e t o t h e r e q u e s t e d b u s i n e s s

records.         No b u s i n e s s r e c o r d s w e r e s u p p l i e d .

        On November 1 8 , 1977, t h e PSC i s s u e d G a l t C l a s s "D"

C e r t i f i c a t e No. 1 3 9 0 ( A ) , a u t h o r i z i n g t r a n s p o r t a t i o n of

g a r b a g e i n t h e same g e o g r a p h i c a l a r e a a s t h e p r i o r C l a s s "C"

certificate, i.e.,               t h e town of S t a n f o r d and a 70-mile r a d i u s .

        On May 3 , 1978, G a l t a p p l i e d t o t h e PSC f o r a u t h o r i t y

t o t r a n s f e r t h e C l a s s "D"       C e r t i f i c a t e t o Marvin M i n t y a l a .

The a p p l i c a t i o n was n o t i c e d and a J u n e 7, 1978 d e a d l i n e s e t

for protests.             On J u n e 5, 1978, F. L. Green, owner of a

c e r t i f i c a t e t o h a u l g a r b a g e i n G r e a t F a l l s and a 1 0 - m i l e

r a d i u s t h e r e o f , j o i n e d by t h e P a l a g i s who proposed t o buy

t h e Green c e r t i f i c a t e , f i l e d a p r o t e s t w i t h t h e PSC on t h e

grounds t h a t t h e G a l t c e r t i f i c a t e c o n f l i c t e d w i t h t h e Green

operating area.              A h e a r i n g was s e t f o r September 7 , 1978.

        On September 5 , 1978, Green and P a l a g i s f i l e d a motion

t o quash t h e h e a r i n g and any f u r t h e r p r o c e e d i n g s on t h e G a l t

t r a n s f e r , and a motion t o i n v a l i d a t e G a l t ' s C l a s s "D"                 certi-

ficate.        Both m o t i o n s were made on t h e ground t h a t G a l t had

n o t complied w i t h s e c t i o n 8-102.1,                 R.C.M.,       1947, s u p r a , w i t h

r e g a r d t o t h e f i l i n g of p r i o r b u s i n e s s r e c o r d s t o s u p p o r t
the application.

         he    h e a r i n g was h e l d on September 7 , 1978.                   The PSC

s u b s e q u e n t l y i s s u e d o r d e r No.   2657, d e c l a r i n g t h e G a l t

c e r t i f i c a t e n u l l and v o i d a s t o p o i n t s beyond t h e m u n i c i p a l

l i m i t s of S t a n f o r d , Montana.           G a l t was g r a n t e d t i m e t o

submit proof, v i a business records, r e f l e c t i n g garbage

t r a n s p o r t a t i o n f o r o n e y e a r p r i o r t o J u l y 1, 1977 ( t h e

e f f e c t i v e d a t e of s e c t i o n 8-102.1,        R.C.M.,      1947).       Galt's

p r o p o s e d t r a n s f e r was h e l d i n a b e y a n c e .

        G a l t f i l e d a m o t i o n f o r r e c o n s i d e r a t i o n of t h i s o r d e r

w i t h t h e PSC o n J a n u a r y 1 5 , 1979.            Reconsideration w a s

granted.         A f t e r r e c o n s i d e r a t i o n , t h e PSC i s s u e d O r d e r No.

2657a g r a n t i n g a u t h o r i t y t o t r a n s f e r t h e G a l t c e r t i f i c a t e t o

Mintyala.         T h i s o r d e r was i s s u e d o n November 27, 1979.

        On December 1 0 , 1979, t h e P a l a g i s ( t o whom F. L . Green

had s o l d h i s b u s i n e s s and t r a n s f e r r e d h i s C l a s s "D" c e r t i f i -

c a t e w i t h PSC a p p r o v a l o n F e b r u a r y 2, 1 9 7 9 ) f i l e d a p e t i t i o n

f o r j u d i c i a l review and a motion t o t e m p o r a r i l y s t a y t h e

t r a n s f e r of t h e G a l t c e r t i f i c a t e .   The s t a y was g r a n t e d .

        The F i r s t J u d i c i a l D i s t r i c t C o u r t d e c l a r e d t h e G a l t

C l a s s "D" C e r t i f i c a t e No. 1 3 9 0 ( A ) t o b e n u l l and v o i d f o r

a l l purposes.

        I s s u e s p r e s e n t e d on appeal a r e :

         (1) Whether t h e D i s t r i c t C o u r t l a c k e d j u r i s d i c t i o n t o

r e v i e w t h e i s s u a n c e of t h e G a l t C l a s s "D" C e r t i f i c a t e ?

         (2)    Whether t h e G a l t C l a s s "D" C e r t i f i c a t e i s s u e d by

t h e PSC o n November 1 8 , 1 9 7 7 , i s v o i d ?

         (3)    Whether t h e o r d e r o f t h e D i s t r i c t C o u r t d e p r i v e s

G a l t and M i n t y a l a o f d u e p r o c e s s of law?

         (4)     Whether t h e D i s t r i c t C o u r t u s u r p e d t h e a u t h o r i t y

o f t h e PSC t o c a n c e l motor c a r r i e r c e r t i f i c a t e s ?
          (5)     Whether t h e D i s t r i c t C o u r t e r r e d i n g r a n t i n g a
permanent s t a y a g a i n s t t h e proposed t r a n s f e r of t h e G a l t

C l a s s "D" C e r t i f i c a t e ?

         W f i n d i s s u e s one and two t o b e d i s p o s i t i v e of t h i s
          e

appeal.

         A p p e l l a n t s , G a l t and M i n t y a l a , c o n t e n d t h a t t h e D i s t r i c t

C o u r t l a c k e d j u r i s d i c t i o n t o d e c i d e t h e v a l i d i t y of t h e G a l t

C l a s s "D" C e r t i f i c a t e f o r two r e a s o n s .        F i r s t , t h e implementa-

t i o n p r o v i s i o n , s e c t i o n 8-102.1,      R.C.M.,       1947, c o n t a i n s a

s e v e n month t i m e t a b l e b e g i n n i n g J u l y 1, 1977, and e n d i n g on

J a n u a r y 31, 1978.          G a l t and M i n t y a l a a r g u e t h a t s e c t i o n 2-4-

702, MCA, a p r o v i s i o n of t h e Montana A d m i n i s t r a t i v e P r o c e d u r e

Act, required appeals r e l a t i n g t o c e r t i f i c a t e s issued pursuant

t o s e c t i o n 8-102.1,           R.C.M.,    1947, t o be p e r f e c t e d w i t h i n 30

d a y s of t h e t e r m i n a t i o n of t h e s e v e n month t i m e l i m i t a t i o n .

G a l t and M i n t y a l a c o n t e n d t h a t s i n c e no such a c t i o n was

t a k e n w i t h i n t h e 30 day p e r i o d b e g i n n i n g J a n u a r y 31, 1978,

t h e v a l i d i t y of t h e c e r t i f i c a t e c o u l d n o t l a t e r be r a i s e d

b e f o r e and d e c i d e d by t h e D i s t r i c t C o u r t .

        S e c o n d l y , G a l t and M i n t y a l a a r g u e t h a t t h e s o l e i s s u e

b e f o r e t h e PSC r e g a r d i n g t h e proposed t r a n s f e r of t h e G a l t

C l a s s "D" C e r t i f i c a t e was t h e f i t n e s s of M i n t y a l a t o o p e r a t e

under t h a t c e r t i f i c a t e .      A l l t e s t i m o n y r e c e i v e d by t h e PSC

a t t h e h e a r i n g on September 7 , 1978, r e l a t e d o n l y t o t h e

f i t n e s s of M i n t y a l a .     G a l t and M i n t y a l a a r g u e t h a t , a s a

r e s u l t of t h e l i m i t e d n a t u r e of t h i s h e a r i n g , t h e o n l y i s s u e

t h a t t h e D i s t r i c t C o u r t c o u l d p r o p e r l y r e v i e w on a p p e a l was

Mintyala's f i t n e s s .

        Both c o n t e n t i o n s a r e w i t h o u t m e r i t .     S e c t i o n 2-4-702,

MCA, r e l a t i n g t o a p p e a l s from a d m i n i s t r a t i v e d e c i s i o n s ,

p e r t a i n s t o t h e i n i t i a t i o n of j u d i c i a l r e v i e w i n c o n t e s t e d
cases.        The c e r t i f i c a t e i s s u i n g p r o c e s s conducted by t h e PSC

w i t h r e g a r d t o t h i s new C l a s s "D" C e r t i f i c a t e d i d n o t c o n s t i t u t e

a contested case.                T h e r e f o r e , t h e 30-day a p p e a l l i m i t a t i o n

c o n t a i n e d i n s e c t i o n 2-4-702 ( 2 ) ( a ) , d i d n o t a p p l y t o t h e

i s s u a n c e of t h e G a l t C l a s s "D" C e r t i f i c a t e and t h e D i s t r i c t

C o u r t was n o t p r e c l u d e d j u r i s d i c t i o n t o d e c i d e t h e v a l i d i t y

of t h a t c e r t i f i c a t e when t h e i s s u e was r a i s e d a t a l a t e r

date.

        S e c t i o n 2-4-702 (1) b ) , MCA, p r o v i d e s t h a t a
                                 (                                                    ". . .
p a r t y may n o t r a i s e any o t h e r q u e s t i o n n o t r a i s e d b e f o r e t h e

agency      . . ."        A r e v i e w of t h e r e c o r d c l e a r l y e s t a b l i s h e s

t h a t t h e i s s u e of t h e v a l i d i t y of t h e G a l t C l a s s "D" C e r t i f i c a t e

was r a i s e d b e f o r e t h e PSC p r i o r t o t h e h e a r i n g on September

7, 1978, w a s t a k e n under advisement by t h e PSC, was t h o r o u g h l y

b r i e f e d by c o u n s e l f o r a l l p a r t i e s , and was, i n f a c t , t h e

b a s i s f o r t h e o r i g i n a l PSC d e c i s i o n i n t h e m a t t e r .          The

v a l i d i t y q u e s t i o n p l a i n l y w a s r a i s e d b e f o r e t h e PSC and

became an i s s u e which c o u l d be h e a r d and d e c i d e d by t h e

D i s t r i c t C o u r t upon j u d i c i a l review.            The D i s t r i c t C o u r t d i d

n o t exceed i t s s c o p e of j u d i c i a l review.

        The i s s u e of t h e v a l i d i t y of t h e G a l t C l a s s "D" C e r t i f i -

c a t e , h i n g e s upon t h e r e q u i r e m e n t s s e t f o r t h i n t h e implementa-

t i o n p r o v i s i o n , s e c t i o n 8-102.1,       R.C.M.,       1947.         This s t a t u t e

r e q u i r e d s u b m i s s i o n of   ". . . w r i t t e n     proof c o n s i s t i n g of

p r i o r business records r e f l e c t i n g a transportation service
f o r one y e a r p r i o r t o t h e e f f e c t i v e d a t e of t h i s a c t ( ~ u l y

1, 1977)        . . ."       These r e c o r d s were t o be s u b m i t t e d i n a n

i n f o r m a l manner w i t h i n f o u r months of J u l y 1, 1977.                       Upon

c o m p l e t i o n of t h i s r e q u i r e m e n t p a r t i e s r e c e i v e d   ". . .      a

c e r t i f i c a t e of p u b l i c convenience and n e c e s s i t y a s a c l a s s
"D" c a r r i e r a u t h o r i z i n g t r a n s p o r t a t i o n of t h e a b o v e - d e s c r i b e d

commodities w i t h i n t h e g e o g r a p h i c a l a r e a d e s c r i b e d i n t h e

proof s u b m i t t e d . "

        To implement t h i s s t a t u t e , t h e PSC m a i l e d a form t o

motor c a r r i e r s .       G a l t r e t u r n e d h i s form completed a s f o l l o w s :
II
        NAME :

        ADDRESS :

        TELEPHONE NUMBER:

        AUTHORITY NO:

"IV.    A r e you p r e s e n t l y o p e r a t i n g under t h e c e r t i f i c a t e i s s u e d
        t o you by t h e Montana P u b l i c S e r v i c e Commission ( t h i s
        means e a c h and e v e r y c e r t i f i c a t e ) ?


                          YES


" 1 I I . I f you do NOT i n t e n d t o a c t i v e l y p a r t i c i p a t e i n g a r b a g e
          h a u l i n g we w i l l r e s t r i c t your c u r r e n t C l a s s C and/or B
          a u t h o r i t y a g a i n s t t r a n s p o r t i n g garbage.


                                   -
                          I d o NOT want t o t r a n s p o r t g a r b a g e . D not
                                                                                o
                          i s s u e m e Class D authority.        You may r e s t r i c t
                          m current certificate(s) against transportation
                            y
                          of garbage.


                          I DO want t o t r a n s p o r t g a r b a g e .          L i s t e d below
                          a r e b u s i n e s s r e c o r d s p r o v i n g t h a t I have
                          hauled o r attempted t o haul garbage.

                          Pump Bar
                          L y l e ' s Bar
                          P r e s b y t e r i a n Church
                          G a l t ' s Hardware
                          G a l t ' s Garage

       "We h a u l f o r anyone who wants u s t o b u t most p e o p l e h e r e
        h a u l t h e i r own now. I n p a s t years we hauled f o r a l l t h e
        businesses & a l o t of t h e l o c a l people.


       " I N ANY EVENT (REGARDLESS O F WHAT YOU CHECK A B O V E ) , SUBMIT
         THE APPROPRIATE CERTIFICATE(S) OR AN AFFIDAVIT STATING THAT
         I T H S BEEN LOST, BY NOVEMBER 1, 1977.
              A


"Oliver J. Galt
C e r t i f i c a t e Holder"
  On t h e b a s i s of t h i s answer, t h e PSC i s s u e d G a l t C l a s s "DM

  C e r t i f i c a t e No. 1 3 9 0 ( A ) , a u t h o r i z i n g t r a n s p o r t a t i o n of

  g a r b a g e i n S t a n f o r d and a 70-mile r a d i u s t h e r e o f .

          W e h o l d t h a t t h i s answer s u b m i t t e d by G a l t d i d n o t

  s u f f i c i e n t l y comply w i t h t h e r e q u i r e m e n t s of s e c t i o n 8-

  102.1,      R.C.M.,       1947.       The l i s t i n g of f i v e b u s i n e s s names

 w i t h o u t d e s i g n a t i o n of l o c a t i o n , s e r v i c e p r o v i d e d , o r d a t e s

 of s e r v i c e c l e a r l y i s n o t t h e s u b m i s s i o n of b u s i n e s s r e c o r d s

 r e q u i r e d by t h e s t a t u t e .      Admittedly, t h e s t a t u t e c a l l e d f o r

  i n f o r m a l s u b m i s s i o n , b u t G a l t ' s answer f a i l s t o a c h i e v e t h e

 s t a t u s of even i n f o r m a l r e s p o n s e .         The f a i l u r e t o comply

 w i t h s e c t i o n 8-102.1,         R.C.M.,       1947, n e c e s s i t a t e s a f i n d i n g

  t h a t C l a s s "D" C e r t i f i c a t e No. 1 3 9 0 ( A ) , i s s u e d by t h e PSC on

 November 1 8 , 1977, i s v o i d .

          I n a c c o r d a n c e w i t h t h e f o r e g o i n g o p i n i o n , t h e judgment

 of t h e D i s t r i c t C o u r t i s a f f i r m e d .




W e Concur:




  ~ ~ 4 ,9 ,
       W@
Chief J u s t i c e